IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ROGER RUSH, LAWRENCE RUSH AND            : No. 49 WAL 2016
CLARA CANNON                             :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Superior Court
                                         :
                                         :
MILLICENT RUSH AND LEORA LYTLE           :
                                         :
                                         :
PETITION OF: MILLICENT RUSH AND          :
LEORA LYTLE, BY SUBSTITUTED              :
PARTY, DEBORAH GAIL SMITH                :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of June, 2016, the Petition for Allowance of Appeal is

DENIED.